DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 (“04-04-22 Submission”) has been entered.
In response to a final Office action mailed on 02/09/2022 (“02-09-22 FOA”), the Applicant have amended independent claims 1 and 28, cancelled claims 3 and 33 and added new claim 37 in the 04-04-22 Submission. The amendments to the independent claim 28 substantively changed the scope of claim 28 and its dependent claims.
Claims 10 and 19-27 are cancelled.
	Currently, claims 1-2, 4-9, 11-18, 28-32 and 34-37 are examined as below.
Response to Arguments
Applicant’s amendments to claims 1 and 3 have overcome the 112(b) rejections as set forth under line item number 1 in the 02-09-22 FOA.
Applicant’s amendments to independent claims 1 and 28 have overcome the prior-art rejections as set forth under line item numbers 2-6 in the 02-09-22 FOA.
New reference is introduced. New grounds of rejections under 35 U.S.C. 103 and 112(b) are provided as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 28 is indefinite, because the limitation “a light-transmissive material arranged on the top face of at least one LED chip” in line 7 renders the claim indefinite. It is unclear whether such “at least one LED chip” is the same at least one LED chip as recited earlier in the claim. If they are the same, it is suggested to amend “at least one LED chip” to “the at least one LED chip.” The limitation will be interpreted as the same “at least one LED chip.”
 Note the dependent claims 29-32 and 34-37 necessarily inherit the indefiniteness of the claims on which they depend.
I. Prior-art rejections based on Beppu
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0093780 A1 to Beppu et al. (“Beppu”).

    PNG
    media_image1.png
    300
    508
    media_image1.png
    Greyscale
 
Regarding independent claim 28, Beppu in Fig. 9 teaches a light-emitting diode (LED) device 100A (¶ 155, light emitting device 100A) comprising: 
at least one LED chip 1 (¶ 155, ¶ 46 & ¶ 39, light emitting element 1 is an LED chip) comprising a top face, a bottom face, and peripheral sidewalls that bound the top face and the bottom face (see Fig. 9); 
a light-altering material 21 (¶ 155 & ¶ 64-¶ 65, first layer 21 of reflective member 2, and first layer 21 includes particles of a light reflective substance, which would alter direction of light) arranged on the peripheral sidewalls of the at least one LED chip 1, the light-altering material 21 comprising a width as measured from the peripheral sidewalls that is in a range from 10 µm to 30 µm (claim 7 & ¶ 65), which overlaps the claimed range of from 15 microns (µm) to 100 µm; see Note below); and 
a light-transmissive material 7 (¶ 155, transparent layer 7. Transparent is light transmissive) arranged on the top face of at least one LED chip 1, wherein the light-altering material 21 is further arranged to extend along peripheral side surfaces of the light-transmissive material 7 such that a top surface of the light-altering material 21 is coplanar with a top surface of the light-transmissive material 7.
Note: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the width of the light-altering material from 10 µm to 30 µm taught by Beppu overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 29, Beppu in Fig. 9 further teaches the light-altering material 21 comprises a light-reflective material (¶ 65, light reflective substance).
Regarding claim 30, Beppu in Fig. 9 further teaches the light-altering material 21 comprises a light-absorbing material (¶ 82 & ¶ 84, first layer 21 includes TiO2, which is a material exhibits light-absorption property1).
Regarding claim 32, Beppu in Fig. 9 further teaches the light-transmissive material 7 is a support element of a wavelength conversion element 3 (¶ 155, wavelength conversion member 3; a flipped Fig. 9 shows the light-transmissive material 7 supports the wavelength conversion element 3) arranged on the top face of the at least one LED chip 1, the wavelength conversion element 3 comprising at least one lumiphoric material 3 (¶ 95-¶ 96, wavelength conversion member 3 contains phosphors, which is the same lumiphoric material as the Applicant purported in disclosure (see paragraphs 58-59 in the specification of the present application)).
Regarding claim 34, Beppu in Fig. 9 further teaches the lumiphoric material 3 comprises phosphor embedded in silicone (¶ 95-¶ 96, wavelength conversion member 3 is formed with phosphor particles in a light-transmissive resin same as that for the light reflective member 2; ¶ 64-¶ 65 & ¶ 76-¶ 77, light-transmissive resin used for the light-reflective member 2 includes silicone resin).
II. Prior-art rejections based on Tong
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 31-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0127171 A1 to Tong et al. (“Tong”).

    PNG
    media_image2.png
    406
    568
    media_image2.png
    Greyscale

Regarding independent claim 28, Tong in Fig. 1A teaches a light-emitting diode (LED) device 100 (¶ 32, light emitting diode device 100) comprising: 
at least one LED chip 200 (¶ 32, light emitting diode chip 200) comprising a top face, a bottom face, and peripheral sidewalls that bound the top face and the bottom face (Fig. 1A); 
a light-altering material 500 (¶ 32, reflective element 500) arranged on the peripheral sidewalls of the at least one LED chip 200, the light-altering material 500 comprising a width as measured from the peripheral sidewalls (Fig. 1A); and 
a light-transmissive material 300 (¶ 41, wavelength conversion layer 300 and light emitted by the chip 200 passes through the layer 300 i.e., light transmissive material) arranged on the top face of at least one LED chip 200, wherein the light-altering material 500 is further arranged to extend along peripheral side surfaces of the light-transmissive material 300 such that a top surface of the light-altering material 500 is coplanar with a top surface of the light-transmissive material 300 (see Fig. 1A).
	Tong does not disclose the light-altering material comprising a width as measured from the peripheral sidewalls that is in a range from 15 microns (µm) to 100 µm.
However, Tong teaches a general condition in which the light-altering material 500 comprising a width as measured from the peripheral sidewalls of the LED chip 200 (Fig. 1).
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Tong teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of the light-altering material comprising a width as measured from the peripheral sidewalls that is in a range from 15 microns (µm) to 100 µm produce unexpected results that are different in kind and not different in degree, said general conditions taught by Tong renders claim 1 obvious.
Regarding claim 31, Tong in Fig. 1A further teaches the LED device 100 is devoid of a submount on the bottom face of the at least one LED chip 200 (see Fig. 1A).
Regarding claim 32, Tong in Fig. 1A further teaches the light-transmissive material 300 is a support element of a wavelength conversion element 300 (¶ 34, wavelength conversion layer 300 is an encapsulant material including and holding wavelength conversion material particles. That is, the encapsulant material is a support element that holds the wavelength conversion material particles) arranged on the top face of the at least one LED chip 200, the wavelength conversion element 300 comprising at least one lumiphoric material (¶ 34, wavelength conversion material including phosphor, which is the same lumiphoric material as the Applicant purported in disclosure (see paragraphs 58-59 in the specification of the present application)).
Regarding claim 35, Tong in Fig. 1A further teaches peripheral side surfaces of the wavelength conversion element 300 are offset from the peripheral sidewalls of the at least one LED chip 200 (see Fig. 1A).
Regarding claim 36, Tong in Fig. 1A further teaches the light-altering material 500 is conformal (i.e., preserving the shapes of the surfaces) on the peripheral side surfaces of the wavelength conversion element 300 and the peripheral sidewalls of the at least one LED chip 200 such that the light-altering material 500 forms a curved transition (Fig. 1A) between the peripheral side surfaces of the wavelength conversion element 300 and the peripheral sidewalls of the at least one LED chip 200 (see Fig. 1A).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-2, 4-9 and 11-18 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 3 as set forth under line item number 7 in the 02-09-22 FOA.
Claims 2, 4-9 and 11-18 are allowed, because they depend from the allowed claim 1.
Claim 37 is rejected.
Claim 37 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 37 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 37, wherein the light-transmissive material comprises a lens that includes silicone, plastic, epoxy, or glass.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                        

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                        

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2011/0248315 A1 by Nam et al. discloses in paragraph 55 that TiO2 is a material exhibits light-absorption property.